DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to the instant pending claims and drawings in the response filed 22 July 2022 is acknowledged.  Previous rejections under 35 U.S.C. 112(b) are withdrawn.  In re-evaluating the claimed invention, the Examiner has made new grounds of rejection under the prior art and drawing objections are made, and this action is made Non-Final.  Claims 5, 8 and 10-12 remain withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  In the amended drawings filed 22 July 2022, Applicant added a depiction of the “oscillator” in Fig 5A, however, the drawing is objected to, since it does not depict the “fluid reservoir” that is displaced by the “oscillator,” or the “interface” between the “fluid reservoir and a “fluid body.”  The “fluid reservoir,” fluid body” and “interface” therebetween must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7, 9, 13-17 and 19 is/are rejected under 35 U.S.C. 102(s)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2018/0087956 to Jung et al. Jung et al. disclose an apparatus for use in a borehole and a method for acoustic detection in a borehole (see entire reference) using a pressure transducer (302, 341, 342, 343, 402, 430, 500) (see Figs. 4A-4C, specifically) comprising an interface (424, 444, 474 or, alternatively outer portions of 422, 432, or 544 in Fig. 5A) between a fluid reservoir (408 or 438) and a fluid body (410 or 438, or alternatively 90, or additional reservoir can be provided above 544, see para 0107), the interface including a flexing member (421, 472, 521) which can be implemented as a flexible membrane 420, see para 0084) attached to an optical medium/fiber (403, 533), the pressure transducer configured to covert an acoustic pressure signal within a borehole pressure (see para 0006-0012, 0033 and claims 1 and 16) incident on the pressure transducer to a strain on the optical medium/fiber (see aforementioned paragraphs and claims) along an axis of the optical medium via movement of the flexing member, the acoustic pressure signal propagated by the fluid body; a detector (20, 30) configured to generate acoustic measurement information responsive to received electromagnetic radiation transmitted through the optical medium/fiber along the axis, at least one optical property of the optical medium/fiber being responsive to the strain on the optical medium/fiber (see para 0034 and aforementioned claims); at least one coupled oscillator/flexural element (top left portion of 422 or top portion 432, being flexible membranes and inherently function as an oscillator, since instant filed specification para 0012 states the at least one coupled oscillator may be at least one additional flexing member or in para 0115, such as a flexible membrane) the oscillator displacing a volume of the fluid reservoir responsive to the acoustic pressure signal to modify conversion by the flexing member of component signals of the acoustic pressure signal having a frequency within a frequency range (see para 0032) into the strain on the optical medium/fiber, so that electromagnetic radiation received by the detector represents a modified acoustic pressure signal; wherein the at least one coupled oscillator (i.e. flexural element/membrane) is configured to modify conversion by the flexing member of the component signals by increasing a sensitivity (i.e. amplify movement of the flexing member, see paras 0011 and 0107) of the flexing member to the component signals (as recited in instant independent claim 1 and meeting all method step limitations recited in instant independent claim 16); wherein the coupled oscillator is coupled to the flexing member by the fluid reservoir (as recited in instant dependent claims 2 and 17); wherein the modified acoustic signal includes a filtered signal and an amplified signal (i.e. filtering of ambient noise and low frequency signals and paras 0011 and 0107) (as recited in instant dependent claim 15); further including influencing movement of the flexing member responsive to the component signals with movement of the at least one coupled oscillator responsive to the component signals (as recited in instant dependent claims 6 and 19); and wherein changes in a volume of the fluid reservoir is inherently responsive to movement of the at least one coupled oscillator which influences the movement of the flexing member (as recited in instant dependent claim 7); wherein the at least one coupled oscillator is configured to amplify conversion of the component signals of the acoustic pressure signals within the predefined frequency range into the strain of the optical medium, so that the electromagnetic radiation received by the detector represents the acoustic pressure signal filtered to amply the acoustic pressure signals with a target frequency window (see paras 0011, 0032, 0087, 0096, 0107 and 0125) (as recited in instant dependent claim 9); wherein the flexing member inherently has a first value of an oscillation parameter and at least one of the at least one coupled oscillator has a second value of the oscillation parameter that is inherently different (i.e. cannot be equal) than the first value (as recited in instant dependent claim 13); wherein the oscillation parameter includes at least one of a geometry (wedge profile and reduced mass, see para 0107); or spring constant (since Figs. 4A and 4B indicate springs/couplings which are an obvious indication of an associated spring constant, and the stiffness of the flexing member of Fig 5A must have an associated stiffness directly dependent on the material of which it is formed) (as recited in instant dependent claim 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861